Citation Nr: 0107458	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected dysthymia, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



REMAND

The appellant served on active duty from August 1956 to 
September 1962.

This appeal arises from a September 1998, Department of 
Veterans Affairs Regional Office (VARO), New York, New York 
rating decision which, in pertinent part, denied the 
appellant's claim for entitlement to an increased rating for 
service-connected dysthymic disorder with alopecia areata 
(previously rated as alopecia areata), and denied entitlement 
to a total disability evaluation based upon individual 
unemployability due to service-connected disabilities. 

The Board found that the appellant's service-connected 
dysthymic disorder and alopecia areata could be rated 
separately, and denied the appellant's claim in a May 2000 
decision.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and the Board's decision 
was vacated regarding the issues of entitlement to an 
increased rating for service-connected dysthymia and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, 
pursuant to a July 2000 Order, following a Joint Motion for 
Remand and to Stay Further Proceedings.  The parties 
requested that the Court vacate the Board's May 2000 decision 
regarding the above issues and remand the matter so that the 
Board could provide adequate reasons and bases for its 
decision.  The Court granted the joint motion and remanded 
the case to the Board.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
This includes the duty to obtain VA examinations which 
provide an adequate basis upon which to determine entitlement 
to the benefit sought, as well as the duty to obtain all 
relevant treatment records referred to by the veteran.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations 
must also address the rating criteria in relation to the 
veteran's symptoms.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The appellant contends, in essence, that his service-
connected dysthymia warrants a higher disability rating than 
currently assigned.  The appellant was provided a VA 
psychiatric examination in March 1998 which indicated Axis I 
diagnoses of dysthymic disorder and alcohol dependence, and 
an Axis II diagnosis of avoidant personality disorder.  He 
was provided a GAF (global assessment of functioning) score 
of 50.  However, the symptoms attributable to his service-
connected dysthymia, versus his nonservice-connected alcohol 
dependence and avoidant personality disorder, were not 
differentiated, nor was the impact of his service-connected 
dysthymia symptoms distinguished from the impact of his 
nonservice-connected psychiatric symptoms upon his GAF score.  
The Board notes that when it is not possible to separate the 
effects of a service-connected condition versus a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  Mittleider v. West, 11 Vet.App. 181, 182 (citing 
61 Fed.Reg. 52698 (Oct. 8, 1996).  Accordingly, an additional 
VA examination is warranted in order to distinguish the 
appellant's service-connected psychiatric symptoms.

The evidence of record also indicates that the appellant is 
receiving benefits from the Social Security Administration 
(SSA).  Records pertaining to the award of such benefits by 
the SSA have not been associated with the record certified for 
appellate review.  Such records may be of significant 
probative value in determining whether an increased rating for 
the disability at issue may be granted.  As the Court held in 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), the duty to 
assist requires the VA to attempt to obtain records from other 
Federal agencies, including the SSA, when the VA has notice of 
the existence of such records.  Thus, VARO must request 
complete copies of the SSA records utilized in awarding the 
veteran disability benefits.

The Board also finds that the appellant's claim for an 
increased disability rating is inextricably intertwined with 
his claim for a total disability rating.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  He does not meet the 
percentage prerequisite provided in 38 C.F.R. 4.16(a) for 
consideration of entitlement to TDIU.  He has more than one 
service- connected disability, but his combined rating is 
less than 70 percent.  Nonetheless, he may be entitled to 
TDIU based on extraschedular considerations under 38 C.F.R. 
4.16(b).  The question to be addressed is whether there are 
unusual circumstances, peculiar to this veteran, that prevent 
him from having the usual amount of success to be expected in 
overcoming the handicap of his disability.

38 C.F.R. § 4.16(b) provides that it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  See 38 C.F.R. § 4.16(b); 38 
C.F.R. § 3.321(b)(1).

The central inquiry in the resolution of this issue involves 
the determination of whether the appellant's service-
connected disabilities, alone, are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Non-service connected disabilities are not 
relevant to this determination.  See Pratt v. Derwinski, 3 
Vet. App. 269, 272 (1992).

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and request that he identify all VA or 
non-VA medical care providers who have 
treated him for his service-connected 
disabilities.  After securing any 
necessary releases, the RO should obtain 
copies of all treatment records referred 
to by the appellant which have not been 
previously obtained.  These records 
should then be associated with the claims 
file.

2.  VARO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability award there.  These 
records should be associated with the 
appellant's VA claims folder.

3.  The appellant should be scheduled for 
another comprehensive VA psychiatric 
examination.  This study must be 
conducted in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subclass, must be conducted for the 
purpose of a differential evaluation.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner must 
assign a differential Global Assessment 
of Functioning Score, and explain what 
the assigned score represents.  The 
examiner must then render an opinion 
specifically differentiating and 
distinguishing between the appellant's 
service-connected dysthymia and his 
nonservice-connected disabilities.  If 
the examiner cannot distinguish or 
differentiate the residuals attributable 
to his service-connected disability 
versus his nonservice-connected 
disabilities, the examiner should so 
state.  A report of the examination 
should be associated with the appellant's 
claims folder.

4.  A field investigation should also be 
undertaken with particular reference to 
the appellant's social and industrial 
adjustment over the past several years.  
Contact should be made with disinterested 
persons, tradespeople or associates, and 
others who may have knowledge of the 
appellant's social and industrial 
adjustment.  His occupational history 
should be verified, to the extent 
possible, through information obtained as 
to the character of work done by the 
appellant and any periods of employment.  
Information should also be verified as to 
absences from work and the reasons 
therefor, if known, together with 
verification of efforts by the appellant 
to obtain work.  Information should be 
obtained as to whether or not persons 
contacted have observed the appellant to 
manifest signs or symptoms of illness, 
disease, defect, abnormality or 
misconduct, especially alcohol abuse.  In 
connection with these observations, a 
detailed account of the facts observed 
and the dates of observation should be 
recorded.

5.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  VARO should then readjudicate the 
appellant's claim of entitlement to an 
increased evaluation for service-
connected dysthymia and entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disabilities with consideration of the 
additional evidence.  If VARO continues 
to deny the appellant's claim, furnish 
him and his representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

